OFFICE    OF     THE   ATTORNEY      GENERAL        OF     TEXAS
                                            AUSTIN




Attentioar          Xr.   R. J.     (Bob)    Long

Dew      8lr:




upon the 08pt10aaa
rolloue I




                                        nt,lnterprote   the opln.ioltle b o -
                                             a h ieneo r p Elsm% uneer
                                             ilt*tutee  wh 5 lteIeBvoPO-
                                             lo amndmnte        to   ahartere
                              one, meok-    to abe-      no p
             ;aLu+gktook to par ~81~ etoak.    The rtternwm  of
                          ation     rir80tee
                                          are contendedtht Opla-
             loll  IItmrer o-5792 doe8not 8pplyto aorpowtione
             0rgbnit0a    underthe gewrrrl uorpor8tion Iltatutee.
                   “we, tamreforo,roqueet             8[L oplnio?a   rrar     your
             depertmeut    rdvielmg      w   ii   a
                                        oorperatlon organieed
             uncler tha gonor aorporatioa lere with ltoekof ao
             par valuecw oonvertits lteak ai no p     value
             altoetoak 0r par v8sua.’
          Oplnlailo. 0-57pa did  lpeelileellyholdth 8tl liie
inew&     eorpcy uhoee ebme OS ltook we without nomlael
er per velueouuaot   le6ellreoavht rueh etoak late etoek 01th
nminelor per velee. Siowvw, in rewhiag thie8onalueion,
the l8uegovornimg  aorpomtieneln gene-1 uere aowlbro4
bnd lppllod, vlth raIuwno* thereto. Sm ltatute rettully
roferrod to belm# Artlola lS#!h,Veraen' Armoteted  Civil&at-
utoe, rhleh made:
               ‘A4 prlwto oar       ration    far profit,08hor
                     t;~m8;e     tr w.re4
                                   aoadwt  a balIking
                                             to
                                 luth o r leo
                                            a h
                                              de r e
    ulthp m o r we0vd, o r%uw l tithmtW1
    or par velue,o both,wr, byvoto oithoholdo~e
    ef 6 wjorlt~ ef it8 outetardlag *to& entitled
     tovotert~uraulYotirrqo~t~go~l
           wllod uel bald ior the purpoer,
     meeting                             amud it8
     ohertor 80 a8 to dmafw it8 e&roe OS ltwk 81th
     par oriaer velue,op~eWee                     oc sUeroe there
     of, late the came amber or -toa      Urger                 or trll-
     or amber oielmree~rlthou.aamlm~orgnr                   velol,
     proWlo thetell Wee               Jauyau          elee*allbe
     ehmgod oa the em8 brie, or 80 a8 to q    it8
     ehuweulthout  nm&nelo~pIvelw,     er~sleee
     or olaeeoetherotor (thorwf),istoa largerw
     am8llernumber0reb8roe~lthaataamuwlegu?
     value provided       that   all lherqe )a rpf otu elaee
     ehllbe       aheagd orrtho umebaelas uUrpovlde&
     further                             llmitetlaae,
                 that the pr*ter*ao*e, rQht8,
     plvlleg*euwI r**trlatlone      tedorapoeod
     ulth reepmt to uy ehrre 0F outetmUag ltook
     ebll not k impair.& dlmlaWw6 or abtm@ rlth-
     out the o-eat  of the holdor tbwmoi. Uhouovmr
                      eWl1 be m4e efieetlvo,
     a nr lwh aaeadment                      lll
     the eharee withper or iroe
                              mlue oftb cleeeer
     olaene lpeoiilodlauldundaeate&llbedeem-
     ld for all      urpowe to ha*0 ken            aoavertod,     ea the
     bee18 in w Ip
                 d amndmat  etated, elwoe vlthout
     aeminelorprvelue of the oleeeroleeeee epe-
     aiiled end all of the ekeroe wltheut a-1   or
     p a r v& e    o h a ng e d
                              into l la r g e ro r er ller       amber
     of eharoewithout neminelOR per velw ebellbe
     ded r0r lll urpoeoeto bevebeoa aonyorted    on
     the bee18la ear4 nmaumnt etato4 into each larger
     or emller aumberof lWo8 ulthd lwmlatlOr pe2,
      velue,,mdthe ccrpcratiou                ehell,ln urltlug,
      notify all      holder8     of etoek of the oleee
                                   ci eberae
      w etietae       effected       (Ufoatad)
                                    and llpqlltheroaftec,
                              for aw lwh l!nraeie
      uhatwvor any certiflacrte
      preeented Sor trmufer or uabcsp,    6@ace2 the nmi,
      md in it8 plaao, ieeue,on the baeleln eeldarand-
      ebat     etatd, a wu urrtiil8Me,vhloh-11                      eoafom
      to the provleione          of Article       1538b horoot."
               Thlelrtlole.doee              of par v&u@ lteak
                              petlituotworelon
i&o stook OS no pr value.      Tho r 1
                                     08 no lua hluthoriutlon  to
t,h to
     ma tr a rthat
                y; le, fo rth acoavoreloa   o letook o fm per
~81~8 isto lteak of per velue.
         It 18 elemsnte4-y thatall the pmbri of l so r p o mtfo a
we derlvod rxeluelvel~  from .the Coartltutlan.* ltatutre.
slma o ther6    18    no   pouor   g lvio gl     asrposcrtlon   th6 right to ooa-
ver t
    ltwk        of no per vUuo lateltoek of pu vaLr#,ue lgr6e
with pDup dopertmat ‘8~ l.ntmpretUl.olz                a? our OptgLon Ilo. O-579a.
               Weed    on tha foregolag,          we ukvuor pnr     queetlan   in
th6 neg8tiv*.
                                                         Vry    truly .foure
                                                   ATTORXRYoxlmL0?mKA9

                                                   ~/gigcdor
                                                                 Robert 0. Kooh
                                                                      Aeeletmt
RoKrdb